Exhibit 10.14
Addendum No. 2 to the Lease Agreement of August 31, 2001
between
Mr. Claus Czaika
Oskar-Messter-Str. 15
85737 Ismaning
- Landlord -
VAT Reg. No.: 120/13352
and
SCM Microsystems GmbH
Oskar-Messter-Str. 13
85737 Ismaning
- Tenant -
Leased property: Office space at Oskar-Messter-Str. 13 in 85737 Ismaning
The contracting parties agree to make the following amendments:
1. Lease Agreement:
The existing Lease Agreement (contract termination date November 15, 2008) shall
be renewed for a period of a further 5 years — until November 15, 2013. The
Lease Agreement shall thereafter be renewed for a further period of one year at
a time unless notice to terminate is served by one of the contracting parties
6 months prior to termination of the tenancy at the latest. Notice of
termination shall be served in writing to be effective.
2. Leased space
a) The leased space in the basement, currently 414.37 m2, shall be reduced on
August 1, 2008 to the space shown in red on the enclosed site plan.
b) The leased space on the second floor, unit 03, currently 560.12 m2, shall
cease to be leased as of August 1, 2008.
The existing 24 underground parking spaces shall be reduced by 4 places.
Underground parking spaces 1 — 4 shall no longer be included. Underground
parking spaces 8 to 18 and 31 to 36 shall be retained. 14 outside parking spaces
1 to 14 shall also be retained.
3. Rent

                     
The new rent shall apply as of August 1, 2008 and shall amount to the following
net amount for the existing space on the third floor:
  13,875.23 euros                
and to the following net amount for the attic
  5,389.92 euros                
 
                   
 
  19,265.15 euros net                
 
                   
For the space in the basement
  842.82 euros net                
 
                   
 
  20,107.97 euros net                
 
                   
The rent for the underground parking spaces is 50.00 euros / space
  20 spaces     1,000.00     euros   net
Outside parking spaces cost 35.00 euros / space
  14 spaces     490.00     euros   net
Subtotal
        21,597.97     euros   net
 
                   
Lump sum heating and ancillary costs, 2.08 euros / m2
        4,218.05     euros   net
 
                   
plus applicable VAT, currently 19%
        4,905.04     euros   net
 
                   
Total monthly amount
        30,721.06     euros   gross

 



--------------------------------------------------------------------------------



 



4. Rent increase
Clause 4.1 Rent increase (“The rent shall be increased annually by 2%”) shall be
deleted and replaced by the following clause:
If the Index of Consumer Prices for Germany increases or decreases (base level
in 2005 = 100) by more than 5% compared to the index value at the onset of the
tenancy or the index value at the time (August 1, 2008) of the last change in
rent, the rent shall be increased or decreased accordingly.
Such change shall be made automatically.
If the Federal Statistical Office alters the base level, the new value shall
replace the current index value. This shall also apply to previous values if
alterations in index base values are backdated. Previous changes made in rents
cannot be changed on the basis of an adjustment in base values.
If the clause is ineffective or if the Federal Statistical Office ceases to use
this index, the contracting parties shall enter into negotiations on a change in
rent should the price index change by more than 5% compared to the status at the
onset of the contract or compared with the time of the last change in rent. If
the contracting parties are unable to reach agreement on adjustments to rent, a
Chamber of Industry and Commerce expert shall be appointed to provide expert
opinion and to reach a corresponding decision. The decision shall be based on
the change in the Index of Consumer Prices for Germany for commercial products.
The expert costs shall be borne in equal parts by the contracting parties.
5. Decoration
The Tenant shall carry out professional decoration work in the rented property
as required at regular intervals throughout the tenancy, at the very latest at
the time the tenancy comes to an end.
If the Tenant is able to demonstrate that decoration work has been performed
professionally and in full in a period of less than 5 years prior to termination
of the Lease Agreement, the Tenant shall — as a rule — only be liable for pro
rata1) costs accordingly. These shall in all cases be based on a cost estimate
obtained from the Landlord. The Tenant shall also be entitled to submit a cost
estimate or to perform the decoration work themselves in order to avoid payment
of the associated compensation costs for the same.
6. Obligation to restore original condition of the premises
Fixtures, such as glass walls etc., added by the Tenant need not be removed and
shall be taken over by the Landlord at no cost.

          1)   As a rule the following schedule applies:
 
       
 
  Decoration work    
 
  during the last year   20% of costs to be paid by the Tenant
 
  Decoration work    
 
  2 years previously   40% of costs to be pad by the Tenant
 
  Decoration work    
 
  3 years previously   60% of costs to be paid by the Tenant
 
  Decoration work    
 
  4 years previously   80% of costs to be paid by the Tenant
 
            The Landlord shall be entitled to reduce or increase the percentages
according to the degree of wear and tear.

 



--------------------------------------------------------------------------------



 



7. Integration of air-conditioning
The Tenant plans to integrate air conditioning in parts of the attic. The
Landlord shall contribute 10% of the costs of the same, not exceeding a maximum
sum of 5,000 euros net. Section 6. shall apply in all other respects.
8. Written form
The contracting parties are aware of the separate statutory requirements for
written form of Section 578, 566 Sentence 1, 126 of the German Civil Code (BGB).
The contracting parties mutually undertake at any time and at the request of a
contracting party to carry out the actions and make the declarations necessary
to meet the statutory requirements for written form, including but not limited
to the conclusion of supplementary or amending contracts, and to refrain until
such contracts have been made from prematurely terminating this Lease Agreement
on the basis of a claimed failure to comply with statutory requirements for
written form.
9. Continuance of the Lease Agreement
The provisions of the existing Lease Agreement dated August 31, 2001 and Annexes
shall apply in all other respects. The contracting parties shall add and
permanently attach this Addendum to the Lease Agreement dated August 31, 2001
and to Addendum No. 1 dated February 4, 2004.

             
Ismaning June 2, 2008
      Ismaning May 27, 2008    
 
           
/s/ Claus Czaika
      /s/ Stephan Rohaly    
 
     
 
   
Landlord
      Tenant    
 
           
Annex: Site plan
           

 